REASONS FOR ALLOWANCE
Claims 1-7, 53-59 and 61 are pending. Claims 8-52 and 60 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Response to Arguments
Applicant’s arguments, see pages 10-12 of the remarks, filed on 06/30/2021, with respect to 35 U.S.C. § 103(a) have been fully considered and are persuasive.  The rejection of claims 1-7, 53-59 and 61 has been withdrawn. 

Allowable Subject Matter
Claims 1-7, 53-59 and 61 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-7, 53-59 and 61, the cited prior art, either alone or in combination, fails to teach at least the claimed features of:
wherein the determining, by a first device, a first subcarrier spacing to be used when transmitting a first message during a random access procedure comprises: 

determining a correspondence between a plurality of frequency bands and a plurality of subcarrier spacings; and 
determining the first subcarrier spacing according to the frequency band and the correspondence; and
wherein the first message is a random access message (MSG2) or a radio resource control (RRC) contention resolution message (MSG4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464